DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 3/8/2021.  
Claims 1 and 9 have been amended.  

Response to Arguments



In response to the Applicant’s argument that Yu does not disclose that the television receiving device, determines whether the user logs into the TV (Page 10), the Examiner respectfully disagrees. 
	Yu teaches embodiments where the cellular phone determines whether the user logs in to the TV (see Col. 8 lines 7-11 as cited by the Applicant) and where the television receiving device determines whether the user logs into the TV.  (Col. 8 lines 41-46 and Col. 9 lines 4-8)
	Accordingly, the Examiner’s view is that Yu still meets the Applicant’s claim limitation. 
In response to the Applicant’s argument that Bhakta does not disclose “retrieval by the television receiving device of user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on a 
	Bhakta teaches a separate embodiment that user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on a presentation device connected to the television receiving device are stored in the television receiving device, see [0030] and Fig. 2 [102], which is part of system Fig. 2 [100] that includes the display Fig. 2 [106].  See additionally Page 4 [0031] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.” and Page 5 [0035] 
In response to the Applicant’s arguments regarding claims 13 and 17 that Yu fails to disclose “obtain by a television receiving device management application running on a wireless mobile device, a plurality of push notifications, each generated by different applications running on the wireless mobile device” (Page 12), the Examiner respectfully disagrees.  
	Yu discloses receiving SMS, MMS and incoming call notifications.  (Figs. 4C-4F, Col. 6 lines 25-39 and Col. 9 lines 17-20)  The Examiner’s view is that the SMS/MMS messaging application is a separate application from that of the phone application.  
	With respect to the “television receiving device management application”, the Examiner’s view is that is met by the “Operation State Change Information Transmitting Unit” that receiving the notification of a change of state.  i.e. incoming call, incoming SMS/MMS, etc.  (Yu Fig. 1 [120] and Col. 3 lines 62 through Col. 4 line 39 and lines 53-67)
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Bhakta et al. (US-2007/0049255 hereinafter, Bhakta).
	Regarding claim 1, Yu teaches a computer-implemented method, comprising:
	establishing, by at least one computer processor of a wireless mobile device (Fig. 4A [405]), presence of the wireless mobile device on a short-range wireless network or on a wireless local area network on which a television (Fig. 4 [410]) receiving device is also present; (Fig. 5 [510-520] and Col. 10 lines 44-52)
	generating, by at least one computer processor of the wireless mobile device, a wireless mobile device notification for a user of the wireless mobile device for display on a display of the wireless mobile device; (Fig. 4A [405] “Call is Coming In” and Fig. 4D [407] “Message has been received”) and
	in response to the generating the wireless mobile device notification for the user of the wireless mobile device for display on the display of the wireless mobile device (Fig. 4A [405] “Call is Coming In” and Fig. 4D [407] “Message has been received”), forwarding, by at least one computer processor of the wireless mobile device, the wireless mobile device notification to the television receiving device over the short-range wireless network or on the wireless local area network on which wireless mobile device has established a 
	Yu teaches based on determining the user is current viewing the television device, transmitting and displaying notification of the incoming call to the television device (Fig. 4A, 4B and Col. 8 lines 3-23), but differs from the claimed invention by not explicitly reciting retrieving user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on the presentation device connected to the television receiving device and displaying the wireless mobile device notification on the presentation device connected to the television receiving device according to the retrieved user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on the presentation device.  
	In an analogous art, Bhakta teaches a system and method for informing wireless device users of incoming calls (Abstract) that includes displaying, by at least one computer processor (Fig. 1 [116]) of the wireless mobile device (Fig. 1 [110]), a graphical user interface selection menu on the display of the wireless mobile device, the graphical user interface selection menu providing selectable options for the user to choose selected by the user and stored in the notification preferences.” and Page 5 [0035]) that includes:
	retrieving user preferences associated with the user to indicate the level of detail of the notifications to display and to display the notifications according to the level of detail stored in the preferences.  (Page 4 [0031] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”, Page 4 [0033] “the preference settings enabled while the user is at a library may list the user's boss as a preferred caller, while the preferences enabled at a basketball arena may block calls from the user's boss” and Page 4 [0032])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Yu after modifying it to incorporate the ability to display a user interface for selecting options regarding forwarding notifications to a television and using preferences for determining how to display notifications of Bhakta since it enables a user to determine what types of incoming calls should have their notification forwarded to a television and what types of incoming calls should not, thereby increasing user satisfaction and customizing options.  
	Regarding claim 2, Yu in view of Bhakta teaches wherein the wireless mobile device notification is a push notification generated by an application running on the note: Applicant is not claiming the traditional “push notification” that is created at a server and sent to mobile devices, but rather that the mobile device is generating the “push notification” to send to the television, which is what occurs in Yu Col. 8 lines 51-54)
	Regarding claim 3, Yu in view of Bhakta teaches displaying, by at least one computer processor (Bhakta Fig. 1 [116]) of the wireless mobile device (Bhakta Fig. 1 [110]), a graphical user interface selection menu on the display of the wireless mobile device, the graphical user interface selection menu providing selectable options for the user to choose regarding whether to enable the wireless mobile device to forward wireless mobile device notifications to the television receiving device for display on the presentation device connected to the television receiving device.  (Bhakta Fig. 3 [304] and Page 4 [0030-0033])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Yu after modifying it to incorporate the ability to display a user interface for selecting options regarding forwarding notifications to a television of Bhakta since it enables a user to determine what types of incoming calls should have their notification forwarded to a television and what types of incoming calls should not, thereby increasing user satisfaction and customizing options.  
	Regarding claim 4, Yu in views of Bhakta teaches receiving, by at least one computer processor of the wireless mobile device, user input on the wireless mobile device indicative of a selection of one of the selectable options; (Bhakta Page 4 [0031-0033])

	Regarding claim 5, Yu in view of Bhakta teaches wherein the forwarding the wireless mobile device notification to the television receiving device, includes:
	in response to the generating the wireless mobile device notification for the user of the wireless mobile device for display on the display of the wireless mobile device (Yu “Call Is Coming In” Fig. 3A [302]), obtaining, by a television receiving device management application running on at least one computer processor of the wireless mobile device (Yu inherent to a cellular phone and Bhakta Fig. 1 [116]), the wireless mobile device notification from another application running on the wireless mobile device that generated the wireless mobile device notification; (Bhakta Page 2 [0017] and Fig. 1 [114] and Yu Col. 8 lines 51-54) and
	forwarding, by the television receiving device management application, the wireless mobile device notification from another application running on the wireless mobile device to the television receiving device (Yu Col. 8 lines 51-54 and Bhakta Fig. 3 [318]), enabling display of the wireless mobile device notification on the presentation device connected to the television receiving device.  (Bhakta Fig. 2 [106] and Yu Fig. 4B [420])

	Regarding claim 7, Yu in view of Bhakta teaches obtaining, by the television receiving device management application running on at least one computer processor of the wireless mobile device, a plurality of push notifications, each generated by different applications running on the wireless mobile device; (SMS, incoming call, see Yu Fig. 4B, Col. 8 lines 29-60, Fig. 4E [430] and Col. 9 lines 56-62)
	for each of the plurality of push notifications (Yu Figs. 4A-4F), as each of the plurality of push notifications is generated:
		determining, by the television receiving device management application, whether permission has been granted to forward the push notification to the television receiving device (Bhakta Page 4 [0031] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”), enabling display of the push notification on the presentation device connected to the television receiving device; (Bhakta Fig. 3 [318] and Yu Figs. 4A-4F) and
		forwarding, by the television receiving device management application, the push notification to the television receiving device based on a determination that permission has been granted to forward the push notification to the television receiving 
	Regarding claim 8, Yu in view of Bhakta teaches displaying, by at least one computer processor of the wireless mobile device, a graphical user interface selection menu on the display of the wireless mobile device, the graphical user interface selection menu providing selectable options for the user to choose regarding a level of detail of wireless mobile device notifications to display on the presentation device connected to the television receiving device.  (Bhakta Page 4 [0031] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”)
	Regarding claim 9, Yu in view of Bhakta teaches wherein the graphical user interface selection menu includes options selectable via the graphical user interface including: displaying a generic message that a notification has been received, displaying information regarding a message sender, displaying information regarding type of content of the wireless mobile device notifications, displaying specific content of the wireless mobile device notifications and displaying full content of the wireless mobile device notifications.  (Bhakta Page 4 [0031] “The notification system 100 may use the incoming caller's caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences.”)

	determining a level of detail of the wireless mobile device notification to display on the presentation device connected to the television receiving device based on input received indicative of selection of one or more of the selectable options for the user to choose regarding the level of detail of wireless mobile device notifications to display on the presentation device; (Bhakta Page 4 [0031] “caller ID for the notification message, or may use an alias or any other name or symbol selected by the user and stored in the notification preferences” and [0033] “The user may also specify and store preferences for the number of rings to wait before initiating the notification process, whether to use visual and/or audio notification, wheather the user wants a phone number to be displayed or prefers an alias or screen name, or other such options for the caller notification system.”)
	editing the wireless mobile device notification based on the determined level of detail of the wireless mobile device notification to display on the presentation device connected to the television; (Bhakta Page 5 [0038] “incoming caller's caller ID may be displayed or announced, or the incoming caller may be identified in the notification message using an alias specified by the user.”) and
	forwarding the edited wireless mobile device notification to the television receiving device over the short-range wireless network or on the wireless local area network on which wireless mobile device has established a presence and on which the television receiving device is also present.  (Bhakta Page 2 [0016] and Yu Fig. 4B [B-4], Fig. 5 [530], Col. 3 lines 34-43 and Col. 9 line 54 through Col. 10 line 28)

	at least one television receiving device processor (Col. 6 line 64 through Col. 7 line 3 i.e. inherent to the television connected to the wireless network); and
	at least one memory coupled to the television receiving device processor, the at least one memory having computer executable instructions stored thereon that, when executed by the at least one television receiving device processor (again, inherent to a television connected to the wireless network), cause the following to be performed:
		determine presence of a first wireless mobile device on a short-range wireless network or on a wireless local area network on which the television receiving device is also present; (Col. 7 lines 61-65 and Fig. 4B [B-1])
		receive from the first wireless mobile device a wireless mobile device notification for a user of the first wireless mobile device over the short-range wireless network or the wireless local area network on which the television receiving device is also present; (Fig. 4B [B-4]) and
		in response to receiving the wireless mobile device notification from the first wireless mobile device, display the wireless mobile device notification on a presentation device connected to the television receive device (Fig. 4B [410 & 420]) while the presentation device display programming received form the television receiving device (Col. 8 lines 55-60), wherein the displaying the wireless mobile device notification on the presentation device includes:
			determining a user account associated with the mobile device notification; (Col. 8 lines 41-46 and Col. 9 lines 4-8)

	Yu teaches based on determining the user is current viewing the television device, transmitting and displaying notification of the incoming call to the television device (Fig. 4A, 4B and Col. 8 lines 3-23), but differs from the claimed invention by not explicitly reciting retrieving user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on the presentation device connected to the television receiving device and displaying the wireless mobile device notification on the presentation device connected to the television receiving device according to the retrieved user preferences associated with the user account indicating a level of detail of wireless mobile device notifications to display on the presentation device.  
	In an analogous art, Bhakta teaches a system and method for informing wireless device users of incoming calls (Abstract) that includes displaying, by at least one computer processor (Fig. 1 [116]) of the wireless mobile device (Fig. 1 [110]), a graphical user interface selection menu on the display of the wireless mobile device, the graphical user interface selection menu providing selectable options for the user to choose regarding whether to enable the wireless mobile device to forward wireless mobile device notifications to the television receiving device for display on the presentation device connected to the television receiving device (Fig. 3 [304] and Page 4 [0030-0033]) that includes:
	retrieving user preferences associated with the user to indicate the level of detail of the notifications to display and to display the notifications according to the preferences.  
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Yu after modifying it to incorporate the ability to display a user interface for selecting options regarding forwarding notifications to a television and using preferences for determining how to display notifications of Bhakta since it enables a user to determine what types of incoming calls should have their notification forwarded to a television and what types of incoming calls should not, thereby increasing user satisfaction and customizing options.  
	Regarding claim 13, Yu in view of Bhakta teaches receiving, from a television receiving device management application running on the first wireless mobile device, a push notification generated by a different application running on the first wireless mobile device.  (SMS, incoming call, see Yu Fig. 4B, Col. 8 lines 29-60, Fig. 4E [430] and Col. 9 lines 56-62)
	Regarding claim 14, Yu in view of Bhakta teaches wherein the displaying the wireless mobile device notification on the presentation device includes:
	based on the determination whether the indication has been received that the user associated with the user account is currently viewing the presentation device (Yu Col. 8 
	Regarding claim 15, Yu in view of Bhakta teaches determine presence of a plurality of wireless mobile devices on a short-range wireless network or on a wireless local area network on which the television receiving device is also present; (Yu Col. 4 lines 3-12)
	receive, by the television receiving device, a plurality of push notification over the short-range wireless network or on the wireless local area network on which the television receiving device is also present, each of the plurality of push notifications received from a different one of the plurality of wireless mobile devices; (Yu Col. 4 line 2-65 and Figs. 3A & 3B and Bhakta Page 5 [0035]) and
	for each of the plurality of push notifications, as each of the plurality of push notifications is received by the television receiving device, display the push notification on the presentation device connected to the television receiving device.  (Bhakta Page 5 [0035])
	Regarding claim 17, Yu teaches a non-transitory computer readable storage medium having computer executable instructions thereon, that when executed by at least one computer processor, cause the following to be performed:
	obtain by a television receiving device management application running on a wireless mobile device, a plurality of push notifications, each generated by different applications running on the wireless mobile device; (SMS, incoming call, see Yu Fig. 4B, Col. 8 lines 29-60, Fig. 4E [430] and Col. 9 lines 56-62)

	forward a group of the plurality of push notification to the first television receiving device for display of the selected group of the plurality of push notifications on a first presentation device connected to the first television receiving device (Fig. 4A-4F and Figs. 5 & 6) based on a determination that the wireless mobile device is present on the same short-range wireless network or on the same wireless local area network as the first television receiving device.  (Col. 6 line 64 through Col. 7 line 3)
	Yu differs from the claimed invention by not explicitly reciting determine which of the plurality of push notifications to forward to a first television receiving device based on user permission settings on the wireless mobile device.  
	In an analogous art, Bhakta teaches a system and method for informing wireless device users of incoming calls (Abstract) that includes displaying, by at least one computer processor (Fig. 1 [116]) of the wireless mobile device (Fig. 1 [110]), a graphical user interface selection menu on the display of the wireless mobile device, the graphical user interface selection menu providing selectable options for the user to choose regarding whether to enable the wireless mobile device to forward wireless mobile device notifications to the television receiving device for display on the presentation device connected to the television receiving device (Fig. 3 [304] and Page 4 [0030-0033]) that includes:
	determine which of the plurality of push notifications to forward to a first television receiving device based on user permission settings on the wireless mobile device.  (Page 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Yu after modifying it to incorporate the ability to display a user interface for selecting options regarding forwarding notifications to a television of Bhakta since it enables a user to determine what types of incoming calls should have their notification forwarded to a television and what types of incoming calls should not, thereby increasing user satisfaction and customizing options.  
	Regarding claim 18, Yu in view of Bhakta teaches wherein the wireless mobile device is a cellular telephone.  (Yu Fig. 4A [405] and Bhakta Fig. 1 [110])
	Regarding claim 19, Yu in view of Bhakta teaches wherein the forwarding the selected group of the plurality of push notifications to the television receiving device is further based on a determination that the first receiving device is a receiving device selected to receive push notifications according to user permission settings on the wireless mobile device.  (Bhakta Page 5 [0035])
Regarding claim 21, Yu in view of Bhakta teaches determine which of the plurality of push notifications to forward to a second television receiving device (Yu Fig. 5 [510-530]) based on user permission settings on the wireless mobile device indicating which multiple different television receiving devices have permissions to receive push notifications from the wireless mobile device;  (Yu Col. 7 lines 25-40 and Bhakta Page 5 [0035])

forward a selected group of the plurality of push notifications to the second television receiving device for display of selected group of the plurality of push notifications (Yu Fig. 4A-4F and Figs. 5 & 6) on a second presentation device connected to the second television receiving device based on a determination that the wireless mobile device is present on the same short-range wireless network or on the same wireless local area network as the second television receiving device.  (Yu Col. 6 line 64 through Col. 7 line 3, Col. 7 lines 25-40 and Bhakta Pages 4-5 [0032-0035])








Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Goodman et al. (US-8,813,134 hereinafter, Goodman).
Regarding claim 11, Yu teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the generating the wireless mobile device notification for a user of the wireless mobile device for display on a display of the wireless mobile device includes generating the wireless mobile device notification for a user of the wireless mobile device without displaying the wireless mobile device notification on the display of the wireless mobile device.  
In an analogous art, Goodman teaches the ability to forward a call notification to a television for display (Abstract and Fig. 9) that includes generating the wireless mobile device notification for a user of the wireless mobile device for display on a display of the wireless mobile device includes generating the wireless mobile device notification for a user of the wireless mobile device without displaying the wireless mobile device 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Yu after modifying it to incorporate the ability to generate the wireless mobile device notification without displaying it on the wireless mobile device of Goodman since the user can answer the call through the television receiving device of Goodman and saving energy of the mobile device by not turning on the display when the user is not located near the mobile device.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Bhakta as applied to claim 17 above, and further in view of Goodman. 
	Regarding claim 20, Yu in view of Bhakta teaches the limitations of claim 17 above, but differs from the claimed invention by not explicitly reciting the television receiving device is a cable or satellite television set-top box.  
	In an analogous art, Goodman teaches the ability to forward a call notification to a television for display (Abstract and Fig. 9) which includes a television receiving device that is a cable or satellite television set-top box.  (Goodman, Set-top box (STB) as disclosed in Fig. 1 and Col 4, Lines 38-60])
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Yu in view of Bhakta after modifying it to incorporate the ability to use a cable or satellite set-top box as the television receiving device of Goodman since the set-top boxes are often used when a user is .  

Conclusion










THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646